Spencer, J.
Defendant pleaded nolo contendere to the unlawful delivery of a controlled substance. He was found guilty and was sentenced to 30 months in the Nebraska Penal and Correctional Complex, with the provision that 70 days credit be allowed for time spent in the county jail. The only issue on appeal is whether the sentence is so excessive as to constitute an abuse of discretion. We affirm.
We have repeatedly said that a sentence imposed within the statutory limits will not be disturbed on appeal-unless an abuse of discretion appears in the record. State v. Haines (1973), 190 Neb. 645, 211 N. W. 2d 414.
We have reviewed the presentence report on the defendant, as well as the sentencing proceedings. We are inclined to agree with the trial judge that in this instance confinement is desirable. In view of the seriousness of the crime, the sentence imposed is in the minimal range.
On the record herein there is no basis for a finding that the trial court abused its discretion. The judgment is affirmed.
Affirmed.